
	
		II
		Calendar No. 284
		110th CONGRESS
		1st Session
		S. 1500
		[Report No. 110–136]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Clinton (for
			 herself, Mr. Feingold,
			 Mr. Lugar, Mr.
			 Kerry, Mr. Casey,
			 Mr. Sanders, Mr. Durbin, Mr.
			 Lieberman, Mrs. Dole, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		
			July 24, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To support democracy and human rights in Zimbabwe, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Support for Democracy and Human
			 Rights in Zimbabwe Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)When Zimbabwe
			 achieved independence in 1980, its economic and democratic prospects were
			 bright and President Robert Mugabe was hailed as a liberator. However, 27 years
			 later, the economy of Zimbabwe has collapsed as income per capita has fallen
			 below the 1953 level and President Mugabe’s Zimbabwe African National
			 Union-Patriotic Front (ZANU–PF) government has increasingly and systematically
			 exercised repression of political opposition and engaged in violations of human
			 rights.
			(2)The Department of
			 State’s 2006 Country Report on Human Rights Practices states that Zimbabwe’s
			 2002 presidential election and 2005 parliamentary elections were neither free
			 nor fair, and reports that President Mugabe’s government interfered with the
			 campaign activities of the opposition, intimidated voters, and distributed food
			 in a partisan manner.
			(3)The Department of
			 State Report also finds that the Government of Zimbabwe continues to—
				(A)restrict freedom
			 of assembly, movement, and association;
				(B)forcibly evict
			 civilians from their land; and
				(C)harass and abuse
			 members of the opposition, the media, the religious community, civil society,
			 and organized labor.
				(4)According to the
			 Freedom House Freedom in the World 2007 report, In 2006, Zimbabwe
			 suffered from a further deterioration of political rights and civil liberties
			 amid a near-total collapse of the country’s economy..
			(5)Zimbabwe is a
			 member of the United Nations, the African Union, the Southern African
			 Development Community, the African Development Bank, the International Monetary
			 Fund, and the World Trade Organization, and a party to the Universal
			 Declaration of Human Rights, the African Charter on Human and Peoples’ Rights,
			 and the International Covenant on Civil and Political Rights.
			(6)Section 2 of the
			 Zimbabwe Democracy and Economic Recovery Act of 2001 (Public Law 107–99; 22
			 U.S.C. 2151 note) states, It is the policy of the United States to
			 support the people of Zimbabwe in their struggle to effect peaceful, democratic
			 change, achieve broad-based and equitable economic growth, and restore the rule
			 of law..
			(7)In 2002 and 2003,
			 the United States imposed financial and immigration sanctions targeted against
			 selected individuals, a ban on the transfer of defense items and services, and
			 a suspension of nonhumanitarian government-to-government assistance, although
			 the United States remains one of the leading providers of humanitarian
			 assistance to the people of Zimbabwe.
			(8)The United
			 Nations, the European Union, the United States, human rights organizations, and
			 many others have condemned the security forces of Zimbabwe for the beating,
			 detention, and arrest of opposition and civil society members attending a
			 prayer meeting on March 11, 2007.
			(9)In March 2007,
			 the heads of state of the Southern African Development Community announced that
			 the President of South Africa, Thabo Mbeki, will mediate between President
			 Mugabe and the opposition Movement for Democratic Change in advance of the 2008
			 presidential election, but failed to condemn the Government of Zimbabwe for its
			 human rights abuses and restriction of democratic space.
			(10)On March 30,
			 2007, it was announced that the ZANU–PF central committee had chosen President
			 Mugabe as the party's candidate for the 2008 election and that the
			 parliamentary elections will also be held in 2008, instead of 2010.
			(11)A Human Rights
			 Watch report released in May 2007 concluded, Arbitrary arrests,
			 detentions, and brutal beatings by police and security forces skyrocketed in
			 March and April, and continue unabated. . . . The Zimbabwean government is
			 violating the human rights of its citizens with impunity..
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to support the people of Zimbabwe in their
			 efforts to promote democracy and respect for human rights in Zimbabwe;
			 and
			(2)to call on President Mugabe to immediately
			 restore democracy and human rights in Zimbabwe.
			4.Sense of
			 Congress on the crisis in ZimbabweThe following is the sense of
			 Congress:
			(1)The United States
			 welcomes and commends the announcement by the Southern African Development
			 Community that the President of South Africa, Thabo Mbeki, will lead
			 negotiations between the ruling and opposition parties in Zimbabwe to resolve
			 the political and humanitarian crisis in a way that reflects the will of the
			 people of Zimbabwe and respects international standards.
			(2)The creation of a
			 level playing field for those who want to participate in the political process
			 in Zimbabwe and the encouragement of transparency in the political process
			 should be priority objectives in the negotiations.
			(3)All preparations
			 should be made to hold free, fair, and peaceful elections in accordance with
			 international standards, such as the Southern African Development Community
			 Parliamentary Forum Election Norms and Guidelines.
			(4)Cooperation
			 between the United States, regional players in Africa, and the wider
			 international community is an important component of a proactive strategy to
			 support democratic rule and respect for human rights in Zimbabwe.
			(5)Normalized
			 relations with the Government of Zimbabwe are desirable, but until the
			 Government of Zimbabwe promotes democracy and the rule of law, the United
			 States will continue to isolate the Government of Zimbabwe and expand financial
			 and travel sanctions targeted against those responsible for repressing the
			 people of Zimbabwe.
			(6)The United States
			 Permanent Representative to the United Nations should use the voice and vote of
			 the United States in the United Nations Security Council to emphasize the
			 threat to international peace and security posed by the Government of
			 Zimbabwe.
			5.Briefing
			(a)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, and quarterly thereafter, the Secretary of State shall provide to
			 Congress a briefing on the strategy of the United States for engagement with
			 Zimbabwe.
			(b)ContentThe
			 briefing required by subsection (a) shall include the following:
				(1)The details of a
			 comprehensive policy of the United States to support the people of Zimbabwe in
			 their efforts to promote democratic rule and respect for human rights in
			 Zimbabwe, including support for free, fair and peaceful elections.
				(2)An assessment of
			 the resources necessary to most effectively enable Zimbabwe to return
			 peacefully to a state of democratic governance, with respect for human rights
			 and the rule of law.
				(3)A diplomatic
			 strategy for engaging and encouraging regional partners in Africa to help
			 facilitate the transition of Zimbabwe to democracy.
				(4)A review of
			 policy options in the event of further deterioration of the situation in
			 Zimbabwe.
				(5)A review of
			 policy options in the event of an improvement in the situation in
			 Zimbabwe.
				(6)Indicators of
			 progress toward democracy and respect for human rights that would allow for the
			 removal of targeted bilateral sanctions on Zimbabwe and strengthened relations
			 with the Government of Zimbabwe.
				(c)ConsultationThe
			 Secretary of State shall, to the extent possible, develop the strategy
			 described in subsection (a) in consultation with—
				(1)the United
			 Nations;
				(2)the African
			 Union;
				(3)the Southern
			 African Development Community;
				(4)other
			 multilateral organizations; and
				(5)interested
			 States.
				(d)SunsetThe
			 requirements of this section shall cease to be effective after the date that is
			 3 years after the date of the enactment of this Act.
			6.Authorization of
			 appropriations
			(a)In
			 generalNotwithstanding any
			 other provision of law, there are authorized to be appropriated up to
			 $10,000,000 for the purpose described in subsection (b).
			(b)PurposeThe purpose described in this subsection is
			 to support democracy and governance activities in Zimbabwe consistent with the
			 provisions of the Zimbabwe Democracy and Economic Recovery Act of 2001 (Public
			 Law 107–99; 22 U.S.C. 2151 note), including through—
				(1)support for free,
			 fair, and peaceful national elections in accordance with international
			 standards;
				(2)support for the
			 capacity of civil society to create nonviolent political space in Zimbabwe;
			 and
				(3)support for
			 programs to defend and protect the human rights of the people of
			 Zimbabwe.
				
	
		July 24, 2007
		Reported without amendment
	
